Citation Nr: 1421373	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a higher initial evaluation for scars, residual status post vasectomy, currently evaluated as 10 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to September 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case to the RO via the Appeals Management Center (AMC) in May 2013 for further development.  The Veteran presented testimony at an RO hearing in March 2009 and at a Board videoconference hearing in December 2012.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay in this case, after further review of the record it appears that additional action at the RO level is necessary to fully assist the Veteran and allow for informed appellate review. 

The issue in this case involves the correct rating for scars (two) as residuals of a vasectomy.  The scars are currently rated 10 percent.  It is significant in this case that a separate 20 percent rating has been assigned for other residuals of the vasectomy.  It is also noted that a 10 percent rating has been assigned for a scar on the back unrelated to the vasectomy.  At the December 2012 Board hearing, the Veteran offered testimony regarding the vasectomy and the symptoms he now suffers as a result.  He testified that he was wondering if post-vasectomy pain syndrome was involved and the Board finds that a claim of service connection for post-vasectomy pain syndrome was therefore raised.  The Veteran also testified to erectile dysfunction related to the pain resulting from the vasectomy.  An erectile dysfunction claim has therefore also been raised. 

At an earlier RO hearing, the possibility of a higher rating for scars was brought up in reference to new rating criteria which allows a 20 percent rating for three painful scars.  

Review of the VBMS file shows a recent VA examination which appears to be in connection with a claim for an increased ratings and for erectile dysfunction.  However, this report also briefly addresses the scrotal scars.  A supplemental statement of the case on the post-vasectomy scars issue is therefore necessary.  

Moreover, the Board believes that the record arguably shows that there are several intertwined issues in this case which should be fully resolved prior to final appellate review of the current scars, post-vasectomy issue. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake/complete ongoing development on the issue of a higher rating for residuals of a vasectomy with bilateral varicocele and the issue of service connection/special monthly compensation for erectile dysfunction.  These claims should then be formally adjudicated with notice to the Veteran including notice of appellate rights and procedures.  

In adjudicating the increased rating for residuals of a vasectomy with bilateral varicocele, the RO should specifically determine whether this already service-connected disability is intended to encompass the post-vasectomy pain syndrome claim raised by the Veteran.  If not, the RO should take action to develop and adjudicate a claim of service connection for post-vasectomy pain syndrome.  

2.  After completion of the above, the RO should review the record and readjudicate the issue of an increased rating for scars, residual status post vasectomy.  In doing so, the RO should specifically consider and address the propriety of rating these scars together with the low back scar under Code 7804 as opposed to the current separate ratings for the post vasectomy scars and the low back scar.  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



